Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed has overcome the technical deficiencies and the prior art rejection. Claims 1-2 and 4-11 are allowed because the prior art of record fails to disclose that:
-one or more interlink waveguides each arranged to connect two of the plurality of switch blocks to each other via one of the plurality of ports of each of the two switch blocks , and arranged externally with respect to the two switch blocks; wherein at least one of the one or more interlink waveguides is integral with at least one of the two switch blocks as combined in claims 1 and 9.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH THANH LE whose telephone number is (571) 272-1745.  The examiner can normally be reached on MONDAY-THURSDAY (7:00AM-8:00PM.


/DINH T LE/Primary Examiner, Art Unit 2842